Title: Adams’ Minutes of the Argument: Court of Vice Admiralty, Boston, April 1773
From: Adams, John
To: 


       Captn. Dawson. vs. Jenny.
       Blowers. Libel, claim, 15 Car. 2, c. 7, §.6.
       Hillman, and Cato.
       Certificates. Goods claimed, taken in at Tangier.
       
       Captn. Brace. Hides cured in the Hair with salt.
       Brooke and Guthrie. Fez, Morocco.
       Downes’s Manifest.
       Mr. Otis. Reads Libel, Claim, and Answer. 15 Car. 2, c. 7, §. 6.
       4. G. 3, c. 15. page 291. No Vessell shall be cleard out in England unless the whole Cargo was shipped in England Great Britain.
       Onus on the Claimant. No attempt to prove the Goods grown in Affrica.
       Bishop Burnet said he always presumed a Priest to be a Rogue untill the contrary is proved. Doane has been catched. And therefore must be presumed to be a Smuggler, untill he proves himself a fair Trader.
       This Vessell as curious a Voyage as St. Paul made to Rome.
       Pieces of Silks.
       Mr. Hallowell tasted one Quarter Cask, it has the Taste of Malaga Wines, not so sweet as some Malaga.
       
       Jona. Wild would blush at mentioning the Supposition, that Captain Dawson procurd these silks to carry about to take in a fair Trader.
       It appears on Record that a Number of Packages were thrown over. Negatur.
       French Chart. Shews that Captain Brace was mistaken in many things.
       500 Cattle, an over load for the Ark.  to an Horse.
       Ballances the Testimonies of Mathews, Hillman and Cato.
       Harrison and Hallowell, about Downes’s Manifest.
       Major Doane required the Master to swear differently from what he first intended. A strong mark of fraud.
       The Conversation between Major Doane and Mr. Waterhouse and Hallowell, can by no means help them for it appears clear the Major did not follow his Advice.
       As to the Conculs Papers produced, tho I am willing to allow them authentick, yet they can prove nothing for every Body knows those Certificates can be obtained when askd for.
       
        Advocate General.
       
       The Cause rests on two distinct points, the first is on the 15 Car 2d. That the Goods on board her were not of the Growth &c. of Europe.
       The other is that this Vessell came from some parts of Europe, and has produced no Cocket or Clearance.
       The Burthen of proof on the Claimants.
       Remarks on the Statutes.
       1. The Act of Charles, of the utmost national Service.
       
       Captn. McNeal. No Harbour at Tangier, no shelter since the Pier blown up. An open Bay.
       The Act. 4. G. 3. whole Cargo must be relanded and reshipped. p. 291.
       No Proof that any one Article, the Produce of Africa. Only consequential.
       Certificate from Mr. Meshod Meguiers.
       Salt not exported from Africa.
       Oyl. 26 Boxes. Figgs, Capers &c.
       Pampouses.
       Honey. Matts. Silks never exported from Africa.
       Our Witnesses, their Connection with the Claimant.
       Cato talks of a Xebec 3 Masts. Hillman a Schooner, with 2 Masts.
       Cato believes ’em to be Spaniards. Cato’s 200 could not be Hillmans 200 therefore 400.
       Mathews 900. 1st. did not know.
       Unwillingness and forgetfulness of Hillman. At a Loss as to Time how long, &c. when the Mate died &c.
       Pampouses, shipd in Europe, tho produced in Africa must be shipped in England by the statute 4. G.
       The Wine.
       Certificate.
       Doane and his Vice Consul dont agree. D. says not shippd, Consul that they were at Tangier.
       The only unerring Guide is Truth.
       Masters Manifest. From Tangier, should have been from Gibralter.
      